ICJ_046_SouthWestAfrica_ETH_ZAF_1963-02-05_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

SOUTH WEST AFRICA CASES

(ETHIOPIA v. SOUTH AFRICA;
LIBERIA v. SOUTH AFRICA)

ORDER OF 5 FEBRUARY 1963

1963

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRES DU SUD-OUEST AFRICAIN

(ETHIOPIE c. AFRIQUE DU SUD;
LIBERIA c. AFRIQUE DU SUD)

ORDONNANCE DU 5 FEVRIER 1963
This Order should be cited as follows:

“South West Africa Cases (Ethiopia v. South Africa ;
Liberia v. South Africa),
Order of 5 February 1963: I.C.]. Reports 1963, p. 6.”

La présente ordonnance doit être citée comme suit:

« Affaires du Sud-Ouest africain (Éthiopie c. Afrique du Sud ;
Libéria c. Afrique du Sud),
Ordonnance du 5 février 1963: C. I. J. Recueil 1963, p. 6.»

 

Sales number 977 3
N° de vente:

 

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1063

5 février 1963

AFFAIRES DU SUD-OUEST AFRICAIN

(ÉTHIOPIE c. AFRIQUE DU SUD;
LIBÉRIA c. AFRIQUE DU SUD)

ORDONNANCE

Le Président de la Cour internationale de Justice,

vu l’article 48 du Statut de la Cour et l’article 62 du Règlement
de la Cour,

vu l'arrêt rendu le 21 décembre 1962 en les affaires du Sud-
Ouest africain, par lequel la Cour a dit qu'elle était compétente
pour statuer sur le fond du différend qui lui a été soumis le 4 no-
vembre 1960 par requêtes du Gouvernement de l’Éthiopie et du
Gouvernement du Libéria;

Après s'être renseigné auprès des Parties,

Fixe au 30 septembre 1963 la date d'expiration du délai pour le
dépôt du contre-mémoire du Gouvernement de la République sud-
africaine ;

Réserve la suite de la procédure.
Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le cinq février mil neuf cent soixante-

trois, en quatre exemplaires, dont l’un restera déposé aux ar-
chives de la Cour et dont les autres seront transmis respectivement

4

1963
Le 5 février
Rôle général
ns 46 & 47
AFFAIRES S.-O. AFRICAIN (ORDONN. 5 II 63) 7

au Gouvernement de l’Ethiopie, au Gouvernement du Libéria et au
Gouvernement de la République sud-africaine.

Le Président,
(Signé) B. WINIARSKI.

Le Greffier,
(Signé) GARNIER-COIGNET.
